OFFICE ACTION
Election/Restrictions
1.	Restriction of claims 1-20 to one of the following inventions is required under 35 U.S.C.121:
*   Invention I: Claims 1-18 drawn to a method of transferring a light emitting device (LED); classified in CPC H01L 25/0756, and best described in Figs. 15-17;
** Invention II: Claims 19-20 drawn to a display apparatus; classified in CPC H01L 33/0095, H01L 33/382, and best described in Figs. 1 and 3B.
2.	The inventions are distinct each from the other because of the following reasons:
Inventions I and II are related as a product/device made and a method/process for forming.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product, or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In the instant case unpatentability of Invention I would not necessarily imply unpatentability of Invention II.  For instance, the bump pads can be formed in many different techniques such as: adhering layer to layer, adjoining a substrate with circuit board, etc., whereas adjoining a substrate with circuit board is particularly preferable and disclaimed in Invention I.
3.	There is an examination and search burden for these patentably distinct inventions because of the following reasons:
(a) The inventions acquire a separate status in the art due to their recognized divergent subject matter;
(b) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; (c) The prior art applicable to one invention would not likely be applicable to another invention;
(d) The inventions require different field of search.  Typically, searching different electronic resources or classes/subclasses, or employing different search queries.  
For example, the search of the “method of transferring the LED” in Invention I is substantially different from the search of the display apparatus itself in Invention II.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
4.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143), and
/invention or grouping of patentably indistinct invention, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
5.	The election may be made with, or without traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention requirement, the election shall be treated as an election without traverse.  Should the applicant traverse on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.

February 24, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815